ACCEPTED
                                                                                            01-14-00721-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       3/20/2015 2:52:44 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK




                            No. 01-14-00721-CR           FILED IN
                                                  1st COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                       FIRST DISTRICT, SITTING AT 3/20/2015 2:52:44 PM
                                HOUSTON           CHRISTOPHER A. PRINE
                                                          Clerk
                                                    ____________
                        JAMES JORDAN, APPELLANT
                                           v.
                     THE STATE OF TEXAS, APPELLEE

               STATE=S MOTION FOR EXTENSION OF TIME
TO THE HONORABLE COURTOF APPEALS:

      COMES NOW, THE STATE OF TEXAS, by and through the undersigned
Assistant District Attorney, and moves this Court to grant an extension of time for
the State to file its brief in the above styled and numbered cause. In support thereof,
the State would show the following:
      1.     The Clerk=s Record was filed in this case on September 10, 2014.
             Approximately seven supplemental Clerk’s Records were filed, with
             the latest being filed on December 18, 2014.
      2.     The Reporter=s Record was filed in this case on October 20, 2014.
      3.     The State=s brief in this cause was due on March 9, 2015. The State
             has not filed any previous requests for extension of time.             The
             Appellant requested and was granted two extensions of time.
      4.     The State’s attorney assigned to this case currently has many other
             pending matters including several pending appeals and writs, including
             a writ in a death penalty case, Andrus v. State. Further, the State’s
             attorney assigned to this case had an absence from the office during the
             period that this brief was due in relation to the birth of his second child.
       5.       The State would request that the deadline for the State’s brief in this
                cause be extended 60 (sixty) days.
       6.       This extension is not sought for the sole purpose of delay.
       WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State=s brief
in this case.
                                                Respectfully submitted,

                                                /s/ Jason Bennyhoff
                                                JASON BENNYHOFF
                                                ASST. DISTRICT ATTORNEY
                                                Fort Bend County, Texas
                                                State Bar Number 24050277
                                                1422 Eugene Heimann Cir.
                                                Richmond, Texas 77469
                                                Phone: (281) 238-3352
                                                Fax: (281) 238-3366
                          CERTIFICATE OF SERVICE

       I, Jason Bennyhoff, do hereby certify that a true and correct copy of the
foregoing Motion was sent to counsel for the Appellant on March 20, 2015, via
electronic mail through the EFile Texas electronic filing system.


                                             /s/ Jason Bennyhoff
                                             Jason Bennyhoff